  Case 15-18406         Doc 58     Filed 11/19/18 Entered 11/19/18 13:15:43              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-18406
         DOMINIQUE N LINWOOD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/26/2015.

         2) The plan was confirmed on 08/13/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/01/2016, 10/07/2016, 12/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/30/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-18406        Doc 58       Filed 11/19/18 Entered 11/19/18 13:15:43                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $10,851.42
       Less amount refunded to debtor                            $136.15

NET RECEIPTS:                                                                                   $10,715.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $463.41
    Other                                                                    $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,498.41

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI INC                         Unsecured         363.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured         447.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured         447.00           NA              NA            0.00       0.00
Blast Fitness                    Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,000.00       1,122.40        1,122.40           0.00       0.00
COMCAST                          Unsecured         600.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         800.00        561.35          561.35           0.00       0.00
CREDIT ACCEPTANCE CORP           Secured        4,175.00       6,419.03        6,419.03      5,430.61     786.25
CREDIT ACCEPTANCE CORP           Unsecured      2,433.00            NA              NA            0.00       0.00
CREDIT COLL                      Unsecured         663.00           NA              NA            0.00       0.00
DIRECTV                          Unsecured         131.00        363.03          363.03           0.00       0.00
ENTERGY                          Unsecured          67.00           NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      2,464.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      2,179.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,927.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured         311.00           NA              NA            0.00       0.00
Gla Collection Co Inc            Unsecured         168.00           NA              NA            0.00       0.00
HECTOR MORALES                   Unsecured         750.00           NA              NA            0.00       0.00
Med Business Bureau              Unsecured         135.00           NA              NA            0.00       0.00
Rec Mgt Grp                      Unsecured         236.00           NA              NA            0.00       0.00
Rec Mgt Grp                      Unsecured         182.00           NA              NA            0.00       0.00
REGION RECOVERY                  Unsecured      3,536.00            NA              NA            0.00       0.00
Rev Rec Corp                     Unsecured         469.00           NA              NA            0.00       0.00
Revenue Recovery Corp            Unsecured         295.00           NA              NA            0.00       0.00
SOUTHEAST ANESTHESIA             Unsecured      1,405.00       1,405.00        1,405.00           0.00       0.00
SPRINT NEXTEL                    Unsecured         300.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         300.00           NA              NA            0.00       0.00
Unique National Collec           Unsecured          81.00           NA              NA            0.00       0.00
UNIVERSITY OF PHOENIX            Unsecured         811.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      2,839.00       9,800.21        9,800.21           0.00       0.00
Vision Fin                       Unsecured      1,193.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-18406         Doc 58      Filed 11/19/18 Entered 11/19/18 13:15:43                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $6,419.03          $5,430.61           $786.25
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $6,419.03          $5,430.61           $786.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,251.99                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,498.41
         Disbursements to Creditors                             $6,216.86

TOTAL DISBURSEMENTS :                                                                      $10,715.27


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/19/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
